Case 1:19-cr-00018-ABJ Document 32 Filed 02/12/19 Page 1 of 2
Case 1:19-cr-00018-ABJ Document 32 Filed 02/12/19 Page 2 of 2
Case 1:19-cr-00018-ABJ Document 32-1 Filed 02/12/19 Page 1 of 3
Case 1:19-cr-00018-ABJ Document 32-1 Filed 02/12/19 Page 2 of 3
Case 1:19-cr-00018-ABJ Document 32-1 Filed 02/12/19 Page 3 of 3
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 1 of 37
      Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 2 of 37
           Case 1:19-cv-00324 Document 1 Filed 02/07/19 Page 1 of 12



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


DR. JEROME CORSI, Individually
Denville, NJ, 07834

                        Plaintiff

               V.                                       Case Number:

ROGER STONE, Individually                               COMPLAINT




                        Defendant.


                                         INTRODUCTION

       Plaintiff, DR. JEROME CORSI ("Plaintiff' or "Corsi") hereby files this action against

ROGER STONE ("Defendant Stone") for Defamation, Intentional Infliction of Emotional

Distress and Assault

                                    JURISDICTION AND VENUE
        1.     This Court has diversity jurisdiction over this case pursuant to 28 U.S.C. § 1332,

as the parties are completely diverse in citizenship and the amount in controversy exceeds

$75,000.

       2.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2), (3) in that a substantial part

of the events or omissions giving rise to Plaintiff Corsi's claims arose herein.

                                           THE PARTIES
       3.      Plaintiff, Dr. Jerome Corsi, is an author and political commentator who publishes

works in this judicial district and nationwide. Plaintiff Corsi is a citizen of New Jersey.

       4.       Defendant, Roger Stone, is an individual and a citizen of Florida and a resident of
      Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 3 of 37

Fort Lauderdale, Florida. Defendant Stone was recently indicted by Special Counsel Robert

Mueller as part of the alleged "Russian Collusion' investigation. His address is



                                        GENERAL ALLEGATIONS
        5.         Defendant Stone was recently indicted by Special Counsel Robert Mueller

("Mueller Indictment") as part of his "Russian Collusion" investigation for the alleged crimes of

perjury, witness tampering and obstruction of justice. The indictment comprises seven different

felony counts. See Exhibit 1 - Mueller Indictment. Importantly, Plaintiff Corsi was not accused

of any wrongdoing or illegality in the Mueller Indictment, in which he named as Person 1, a

material witness to the alleged crimes committed by Stone.

        6.         Specifically, the seven count Mueller Indictment against Defendant Stone

involves alleged lying under oath - that is, perjury - witness tampering and obstruction of justice

by threatening to kill a material witness, Randy Credico ("Credico") and his dog if Credico did

not lie to government authorities concerning his involvement with Roger Stone. Credico is

Person 2 in the Mueller Indictment of Defendant Stone. Id. Person 1 in this Mueller Indictment is

Plaintiff Corsi.

        7.         Even before Defendant Stone was indicted, he began a public relations campaign

in this district, nationally and internationally to smear, intimidate and threaten Plaintiff Corsi, a

material witness in the "Russian Collusion" investigation. Plaintiff Corsi is listed as Person 1 in

the Mueller Indictment and was not indicted along with Defendant Stone, as he testified

truthfully to the grand jury and in interviews.

        8.         To the contrary, Plaintiff Corsi has never defamed or disparaged Defendant Stone.

        9.         Defendant Stone knew that he was going to be indicted, and therefore began this




                                                   2
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 4 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 5 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 6 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 7 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 8 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 9 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 10 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 11 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 12 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 13 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 14 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 15 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 16 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 17 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 18 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 19 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 20 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 21 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 22 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 23 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 24 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 25 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 26 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 27 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 28 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 29 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 30 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 31 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 32 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 33 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 34 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 35 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 36 of 37
Case 1:19-cr-00018-ABJ Document 32-2 Filed 02/12/19 Page 37 of 37
Case 1:19-cr-00018-ABJ Document 32-3 Filed 02/12/19 Page 1 of 4
Case 1:19-cr-00018-ABJ Document 32-3 Filed 02/12/19 Page 2 of 4
Case 1:19-cr-00018-ABJ Document 32-3 Filed 02/12/19 Page 3 of 4
Case 1:19-cr-00018-ABJ Document 32-3 Filed 02/12/19 Page 4 of 4
